In a negligence action to recover damages for personal injuries and loss of services, the defendant appeals, as limited by his brief, from so much of a judgment of the Supreme Court, Queens County, entered January 22, 1964, after trial upon a jury’s verdict, as awarded damages to the -plaintiffs, Theresa Georges and Paul Georges, of $10,500 and $1,500, respectively. Judgment, insofar as appealed from, reversed on the law and facts; action as between the plaintiffs, Theresa Georges and Paul Georges, and the defendant severed, and a new trial as between them granted, with costs to abide the event, unless, within 30 days after entry of the order hereon, the said plaintiffs shall serve and file a written stipulation consenting to reduce to $5,000 and $750, respectively, the amounts of the verdict in their favor, and to the entry of an amended judgment accordingly; in which event the judgment, as so reduced and amended and insofar as appealed from, is affirmed, without costs. In our opinion, upon the facts disclosed by this record, the jury’s verdict in favor of the said plaintiffs was excessive at least to the extent indicated. Ughetta, Acting P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.